                Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 1 of 28




                                      UNITED STATES DISTRICT COURT

                                        DISTRICT OF MASSACHUSETTS

        PAUL JONES,

        Plaintiff                                               DOCKET NO. 4:19-cv-11093-TSH

        v.

        MONTACHUSETT REGIONAL TRANSIT AUTHORITY, Et Al.,

        Defendants




                               MEMORANDUM AND POINTS OF AUTHORITY


                                                 INTRODUCTION


1. Plaintiff generally contends that the information sought by plaintiff’s discovery request is relevant to the

   central issues of the court’s order (See Dckt 95), that defendant has failed to provide the entirety of the

   information sought, and that each defendant's objection is not proper under the federal or local rules.

2. Plaintiff files this emergency motion with the court for clarification on the issue of if plaintiff’s discovery

   request is appropriate to prove the joint employer doctrine test and if defendant’s discovery responses are

   boilerplate and appropriate under the Federal Rules of Civil Procedure Rule 26, 33 and 34 which was

   amended effective December 1, 2015. On April 28, 2021, the court issued a scheduling order that stated

   limited discovery “only on the issue of whether the Plaintiff was an employee of the Defendant or an

   independent contractor” (See Dckt 95) these issues related overbroad, unduly burdensome and on the

   grounds that the documents requested go beyond those allowed by the Court’s Orders will bedevil plaintiff’s




                                                           1
                Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 2 of 28




   deposition he has scheduled for June 22, 2021.Plaintiff believes that a ruling on his emergency motion prior

   to the commencement of the depositions will be helpful and appropriate.

3. Plaintiff apologizes of the short notice but has been diligently trying to work with the defendant as early as

   June 5, 2021, when he received his discovery responses from the defendants and as late as June 15, 2021,

   with no luck of getting defendants to agree on the issues in this emergency motion.

4. In the First Circuit the test for proving Employee or subcontractor is : The Joint employer doctrine and the

   Equal Employment Opportunity Commission Compliance Manual (“EEOC Manual”)” Casey v. Dep't of

   Health & Human Servs., 807 F.3d 395, 404 (1st Cir. 2015) “(“[T]wo parties can be

   considered joint employers and therefore both be liable under Title VII if they share or co-determine those

   matters governing the essential terms and conditions of employment .”” Casey v. Dep't of Health & Human

   Servs., 807 F.3d 395, 404 (1st Cir. 2015), MVM Inc. v. Rodriguez, 568 F. Supp. 2d 158 (D.P.R.

   2008),Rodríguez-Vives v. P.R. Firefighters Corps of P.R. 743 F.3d 278 (1st Cir. 2014), Cannell v. Corizon,

   LLC Docket No. 1:14-cv-405-NT (D. Me. Dec. 11, 2015)

5. The Joint Employer Doctrine where two or more employers that exerted significant control over the same

   employee and share or co-determine those matters governing essential terms and conditions of employment,

   and control, plaintiff will prove this by showing that defendant asserted control over plaintiff terms and

   conditions of employment defendants must be deemed plaintiffs joint employer under Title VII, two entities

   can similarly both be liable to a single employee as joint employers under Rivera-Vega v. ConAgra, Inc., 70

   F.3d 153, 163 (1st Cir. 1995) (quoting Holyoke Visiting Nurses Ass'n v. NLRB, 11 F.3d 302, 306 (1st Cir.

   1993), “See Camacho, 369 F.3d at 574;” Medina v. Adecco, 561 F. Supp. 2d 162, 177 (D.P.R. 2008),

   Clinton's Ditch Cooperative Co. v. NLRB,778 F.2d 132, 138-39 (2d Cir. 1985), Nationwide Mut. Ins. Co. v.

   Darden, 503 U.S. 318, 326 (1992), Schwann v. FedEx Ground Package Sys., Inc., Civ. No. 11-11094 (D.




                                                         2
               Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 3 of 28




   Mass. Sep. 20, 2017), Jinks v. Credico (U.S.) LLC, Docket: 1784CV02731-BLS2, 6 (Mass. Super. Mar. 31,

   2020) the defendants are ignoring the caselaw in this circuit to prove a Joint Employer Relationship.


6. “The Supreme Court defined the concept of a 'joint employer' as a company possessing 'sufficient control

   over the work of the employees' of another company." Commodore v. Genesis Health Ventures, Inc., 63

   Mass. App. Ct. 57, 61 (2005), quoting from Boire v. Greyhound Corp., 376 U.S. 473, 481 (1964). "The basis

   of [a joint employer] finding is simply that one employer while contracting in good faith with an otherwise

   independent company, has retained for itself sufficient control of the terms and conditions of employment of

   the employees who are employed by the other employer." Id. at 62, quoting from Swallows v. Barnes &

   Noble Book Stores, Inc., 128 F.3d 990, 993 n.4 (6th Cir. 1997). As with the existence of an

   employment relationship, or the distinction between employees and independent contractors, joint

   employment is“ ordinarily a question of fact. Id. at 61-62, citing Boire, supra.” Gallagher v. Cerebral Palsy

   of Mass., Inc., No. 16-P-1152, at *13-14 (Mass. App. Ct. Sep. 13, 2017) Jinks v. Credico (U.S.) LLC,

   Docket: 1784CV02731-BLS2, 6 (Mass. Super. Mar. 31, 2020),George v. National Water Main Cleaning Co.

   CIVIL ACTION NO. 10-10289-NMG (D. Mass. Mar. 7, 2011),Commodore v. Genesis Health Ventures, Inc.

   63 Mass. App. Ct. 57 (Mass. App. Ct. 2005)

7. Plaintiff discovery request where objected to and denied by defendant’s attorneys, plaintiff request is relevant

   to The joint employer doctrine test and the courts order (See Dckt 95).

8. The defendants have refused recognize the joint employer doctrine test for this circuit and to answer plaintiff

   discovery request “Plaintiffs’ discovery is overbroad and seeks documents beyond those allowed pursuant to

   the Court’s Orders” and has refused during several meet and confer conferences (by email) to narrow the

   issue of Supplementing defendants responses, discovery request and the Topics for the deposition, plaintiff

   needs emergency clarification from the court on the above issues as my deposition is in a few days.



                                                         3
               Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 4 of 28




                                 DEFENDANT BOILER PLATE RESPONSES
                             ARE CONTRARY 2015 AMENDED DISCOVERY RULES
9. Rule 1 of the Federal Rules of Civil Procedure states that the Rules “should be construed, administered, and

   employed by the court and the parties to secure the just, speedy, and inexpensive determination of every

   action and proceeding.” Nevertheless, modern “litigation” practice all too often disregards that admonition

   and seems to favor wars of discovery attrition.

10. This case squarely presents the issue of why excellent, thoughtful, highly professional, and exceptionally

   civil and courteous lawyers are addicted to “boilerplate” discovery objections, the defendants are attempting

   to find that plaintiffs discovery request are “overbroad and seeks documents or Interrogatories beyond those

   allowed pursuant to the Court’s Orders”.

11. Boilerplate language that discovery is "overbroad and unduly burdensome " is insufficient to meet the

   "burden of showing by affidavit or otherwise that [discovery ] would be unduly burdensome ." Cooper v.

   Charter Commc'ns, Inc., No. 12-cv-10530, 2016 WL 128099, at *2 (D. Mass. Jan. 12, 2016). "The mere

   statement by a party that [a] request for production was overly broad, burdensome , oppressive, and

   irrelevant is not adequate to voice a successful objection . On the contrary, the party resisting discovery must

   show specifically how each [request for production] is not relevant or how each question is overly

   broad, burdensome or oppressive." Brenford Envtl. Sys., L.P. v. Pipeliners of Puero Rico, Inc., 269 F.R.D.

   143, 147 (D.P.R. 2010) Katz v. Liberty Power Corp., Civil Action No. 18-cv-10506-ADB, at *11-12 (D.

   Mass. June 26, 2020) Haseotes v. Abacab International Computers, Inc.120 F.R.D. 12 (D. Mass. 1988), or

   that the request go beyond those allowed by the Court’s Orders.

12. Defendants cannot cite a single reported or non-reported judicial decision or rule of civil procedure from any

   jurisdiction in the United States, state or federal, that authorizes, condones, or approves of their discovery

   practices in this case.




                                                          4
               Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 5 of 28




13. The Federal Rules of Civil Procedure were amended effective December 1, 2015, and one change that affects

   the daily work of every litigator is to Rule 34. Most lawyers who have not changed their "form file" violate

   one or more (and often all three) of these changes. Fischer v. Forrest,_ F. Supp. 3rd _, ___, 2017 WL 773694

   (S.D.N.Y. Feb. 28, 2017).

                          DEFENDANTS REFUSED TO PRODUCE DOCUMENTS
                            OR ANSWER INTERROGATORIES WHICH ARE
                                      CONTRARY OF FRCP

14. Defendants’ responses to plaintiffs’ interrogatories and document requests, which are specifically governed

   by Rules 26, 33 and 34 of the Federal Rules of Civil Procedure, the plaintiff request this court to compel

   defendants to produce much needed discovery governed by the FRCP that plaintiff will use to gauge the joint

   employer doctrine test and the three-part “ABC” test.

15. On May 6, 2021, plaintiff propounded his first set of request for documents on defendant, on May 12, 2021

   (See pages 10-19), Plaintiff propounded his first set of Interrogatories on Defendant and on or about June 7,

   2021 (See pages 22-23), attorney Deborah Eckers legal assistant Lisa M. Kenepp emailed me the responses

   that were Blanket Boilerplate responses to plaintiff request for documents and Interrogatories see below

   pages .

16. Plaintiff responded to attorney Deborah Eckers legal assistant Lisa M. Kenepp email on June 7, 2021, I

   stated “Dear attorney Deborah Eckers, I will be sending over my objections to your discovery line by line to

   try to work it out with you, on June 10, 2021, I sent attorney Deborah Eckers & Mark R. Reich the Meet &

   Confer letter, on June 11, 2021, attorney Deborah Eckers responded and stated “Mr. Jones, We are not

   going to withdraw MART’s Response to Plaintiff’s First Set of Requests for Production of Documents and

   will not be supplementing those responses. “Your letter simply restates the requests and MART’s responses”.

17. On June 15, 2021, I sent another detail email trying to come to some type of agreement on defendants’

   responses to my discovery request, attorney Deborah Eckers responded to the email and stated “Mr. Jones,



                                                        5
                Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 6 of 28




   Please provide the stenographer my email address for the deposition next Tuesday” completely ignoring

   plaintiff attempts to confer again before I filed this current motion.

18. Defendants have interposed objection for improper purpose, such as to harass, cause unnecessary delay, or

   needlessly increase the cost of litigation pursuant to Rule 26(g)(1)(B)(ii) plaintiff was required to do

   additional work and gain additional expenses.

19. In Plaintiffs meet & confer letter (See Exhibit 1) and several emails I stated the discovery request were

   inappropriate and contrary to FRCP 26,33 and 34, “The documents are less burdensome to the Defendants to

   respond to because all the documents requested is stored electronically, Defendants do not have control over

   the relevant discovery request (Documents, Interrogatories and Admissions)”, Plaintiffs claim that defendant

   MART treated him as an employees in certain respects, rather than as independent contractors the documents

   are all relevant”, “your Discovery Responses state that your objection is overbroad, unduly burdensome and

   on the grounds that the documents requested go beyond those allowed by the Court’s Orders for request #

   1,2,3,4,5,6,7,8,and 10 Blanket responses., and on request response to # 9 you stated “ Defendant objects to

   this request on the grounds that it seeks information protected by the attorney client privilege and/or work

   product doctrine”.

20. I went on to inform the defendants attorney that “I believe you are withholding unprivileged responsive

   documents and ascertaining boilerplate” objections and responses this is out right Potentially obstructionist

   discovery responses (discovery abuse menacing scourge) and/or not in compliance with the applicable FRCP

   33(b)(4), 34(b)(2)(B), 26(b)(5) and Rule 26(b). , to # 1,2,3,4,5,6,7,8,and 10”, I am unsatisfied with your

   response, this is making discovery difficult. I demand voluntary production and declare that I will file a

   motion to compel (In Camera Review) if the documents are not produced, I will ask the courts to demand

   that you comply with the discovery and in camera review, I will ask for monetary sanction to be paid to the




                                                          6
               Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 7 of 28




   courts coffers as I am not an attorney to request attorney’s fee”, “The requested documents will prove The

   joint employer doctrine (right-to-control” test)”.

21. “On request #9 for production of documents you claimed Attorney-client Privilege & Work Product

   Doctrine, to qualify for privilege protection, a communication generally must either be made by the Client to

   the attorney or Attorney to the client a communication is required and must relate to legal advice, The scope

   of the privilege is generally confined to a client's request for legal advice from a lawyer, a client's

   communication to a lawyer of facts the lawyer needs to give legal advice, a lawyer's request for facts that the

   lawyer needs to give legal advice or a lawyer's legal advice Request number #9 (see below page 19) was not

   prepared in anticipation of litigation or whose creation was motivated by the litigation, may only qualify for

   work product protection, these documents where prepared years ago before this case, The key issue is

   whether the materials (Documents) were prepared in anticipation of litigation and were created because of

   the litigation which they were not, disciplinary records, memos and other uncommunicated documents does

   not qualify for work product protection because they were not prepared in anticipation of this litigation, and

   their creation was not motivated by the litigation, Attorney-client Privilege & Work Product Doctrine does

   not apply to #9., FRCP 26(b)(3) governs work product determinations in federal court regardless of whether

   the underlying claims are state or federal in nature.

22. The courts should find that Response #9 is inadequate and order defendants to produce a privilege log

   identifying any documents responsive to Plaintiff Document Request No.9 and any other discovery request

   they deem withheld under the attorney client privilege and work doctrine.

23. Plaintiff also stated to the defendants during our meet & confer “On several request for Interrogatories you

   stated, “Defendant refers plaintiff to Exhibits” this is contrary to the FRCP plaintiff put forth several

   interrogatories you cannot just refer me to a document because you state it speaks for itself, please withdraw




                                                           7
               Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 8 of 28




   Response 1,3,4 you also stated in Response # 6,8,9,10 that request go beyond those allowed by the Court’s

   Orders please with draw these boiler plate objection”.

24. Defendants stated plaintiffs RPD #1- 8 & 10 was “overbroad, unduly burdensome” this response was

   contrary to Rules 33 and 34 because defendants did not contest that the records are electronic, which

   suggests a less burdensome production, Given the availability of the Documents, and the fact that such

   documents would prove that defendants controlled the plaintiff’s employment and did impede plaintiff’s day

   to day employment unlike other similarly situated vendors.

25. Defendant also failed to object with specificity which is the key requirement in both Rules 33 and 34 that

   objections require “specificity.” In other words, “merely assert[ing] boilerplate objections that the discovery

   sought is vague, ambiguous, overbroad, unduly burdensome, etc. . . . without specifying how each

   [interrogatory or] request for production is deficient and without articulating the particular harm that would

   accrue if [the responding party] were required to respond to [the proponent’s] discovery requests” simply is

   not enough. See Amoah v. Mckinney CIVIL ACTION NO. 4:14-40181-TSH (D. Mass. Apr. 27, 2016), St.

   Paul Reins. Co., Ltd., 198 F.R.D. at 511-12.


26. Accordingly, to the defendants they intend to stand by its objections and withhold documents based on

   unduly burdensome, Attorney-client Privilege / Work Product Doctrine and beyond allowed by the Court’s

   Orders, defendants must articulate precisely why a particular discovery request calls for their

   responses. See Autoridad de Carreteras y Transportacion v. Transcore Atl., Inc., 319 F.R.D. 422, 427 (D.P.R.

   2016), boilerplate language that discovery is “overbroad and unduly burdensome” is insufficient to meet the

   “burden of showing by affidavit or otherwise that [discovery] would be unduly burdensome.” Cooper v.

   Charter Commc’ns, Inc., No. 12-cv10530, 2016 WL 128099, at *2 (D. Mass. Jan. 12, 2016), to

   Sharp.HealthEdge Software, Inc. v. Sharp Health Plan, Civil Action No. 19-cv-11020-ADB, at *7-8 (D.

   Mass. May 6, 2021) “The mere statement by a party that [a] request for production was overly broad,

                                                         8
               Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 9 of 28




   burdensome, oppressive, and irrelevant is not adequate to voice a successful objection. On the contrary, the

   party resisting discovery must show specifically how each [request for production] is not relevant or how

   each question is overly broad, burdensome or oppressive.” (quoting Sánchez-Medina v. UNICCO Serv.,

   Co., 265 F.R.D. 24, 27 (D.P.R. 2009))), Brenford Envtl. Sys., L.P. v. Pipeliners of Puerto Rico, Inc., 269

   F.R.D. 143, 147 (D.P.R. 2010) Katz v. Liberty Power Corp., LLC et al D. Mass. Jun. 26, 2021, boilerplate

   language is insufficient to show that the requested discovery would be unduly burdensome, Cooper, 2016

   WL 128099, at *2.

27. Defendants' responses were incomplete when made and defendants never stated their document production

   was in any way incomplete” and .” Hope v. Double E Corp., No, No. 993817H, (Mass. Comm. Feb. 14,

   2002).

                          PLAINTIFFS MOTION TO COMPELL PRIVILAEGE LOG
                                  FOR DOCUMENTS REQUEST NO. 9

28. Defendants’ response to RPD #9 was rendered inadequate by the absence of a privilege log . the attorney-

   client privilege has been waived due to defendants failure to produce a privilege log , and further asks the

   court to compel defendants to "provide a specific and detailed Privilege Log as required by Fed. R. Civ. P.

   26(b)(5)” Gavin v. Liberty Mut. Grp. Inc., Civil No. 11-cv-159-LM, at *6 (D.N.H. Aug. 6, 2012), “The party

   asserting the . . . work-product privilege bears the burden of showing that the privilege applies," Vicor, 674

   F.3d at 17 (citations omitted), which includes "the burden of establishing that the requested material is work

   product," Galvin v.Pepe, No. 09-cv-104-PB, 2010 WL 2720608, at *3 (D.N.H. July 8, 2010) (citation

   omitted). "The test is whether, in light of the nature of the document and the factual situation in the particular

   case, the document can fairly be said to have been prepared or obtained because of the prospect of

   litigation." Galvin, 2010 WL 2720608, at *3 (quoting S.D. Warren, 201 F.R.D. at 282; citing Simon

   v.G.D.Searle & Co., 816 F.2d 397, 401 (8th Cir. 1987)) (internal quotation marks omitted). "If

   the privilege is established, the burden of proving any exception falls to its proponent." Vicor, 674 F.3d at

                                                          9
              Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 10 of 28




   17 (citing FDIC v.Ogden Corp., 202 F.3d 454, 460 (1st Cir. 2000)). Gavin v. Liberty Mut. Grp. Inc., Civil

   No. 11-cv-159-LM, at *12-13 (D.N.H. Aug. 6, 2012).

                                  PLAINTIFF REQUEST FOR DOCUMENTS &
                                        DEFENDANTS RESPONSES


29. Defendants’ answers to plaintiffs Production of Documents & Interrogatories are not sufficient because they

   do not provide the entirety of the information sought, and Defendant’s objection "is not substantive, lacks

   merit and fails to conform with federal and local rules of this circuit” Harnage v. Wu, Civ. No.

   3:16CV01543(AWT), at *26 (D. Conn. Jan. 31, 2019)

30. PLAINTIFF REQUEST NO. 1: Produce Complete MART BROKERAGE TRANSPORTATION

   PROVIDER (SIGNED) CONTRACTS and amendments for each Transportation Vendor that participated in

   Defendants Brokerage Department from 2016-2020, that worked in Pioneer Valley area, even if the vendors

   office is in another area such as METRO BOSTON, SOUTH CENTRAL, NORTH CENTRAL, in

   chronological order by date.

   DEFENDANT RESPONSES NO. 1: Objection. Defendant objects to this request on the grounds that it is

   overbroad and seeks documents beyond those allowed pursuant to the Court’s Orders. Without waiving this

   objection, Defendant responds to this request as follows:

   Exhibit 1 – Agreement between MART and CCRD for period July 1, 2015, through June 30, 2020.

   Exhibit 2 – Amendment to MART Brokerage Transportation Provider Contract Effective July 1, 2016.

   Exhibit 3 – Amendment to MART Brokerage Transportation Provider Contract Effective July 1, 2017,

   Exhibit 4 – Amendment to MART Brokerage Transportation Provider Contract Effective July 1, 2018,

   Exhibit 5 – Updated FY 20 Attachment J – MassHealth Federally Required Disclosures

   Exhibit 6 – Amendment to MART Brokerage Transportation Provider Contract Effective July 1, 2020.

   Exhibit 7 – Email exchange September 9, 2020, re: Rates (no work hold due to workers comp. expiring)



                                                        10
               Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 11 of 28




   PLAINTIFFS RESPONSES #1: The Rpods #1 Specifically asked for the documents that supports the

   allegation that defendants-controlled plaintiffs’ day to day employment and deem them plaintiff joint

   employer under The Joint Employer Doctrine test or the EEOC Manuel test, these documents will show

   defendant allowed other similarly situated vendors not to be govern by the same rules and that defendants-

   controlled plaintiff.

   The documents defendant provided are the employment contracts between CCRD and defendant only Thus,

   the answer is evasive and unresponsive. answers must be complete in and of themselves; other documents or

   pleadings may not be incorporated into an answer by reference.” Mahoney v. Kempton, 142 F.R.D. 32, 33 (D.

   Mass. 1992) See Vázquez-Fernández v. Cambridge College, Inc., 269 F.R.D. 150, 157 (D.P.R. 2010).

   Defendants have not made any showing that it would be burdensome to provide the documents as they are in

   electronic format which can easily be obtained or that the request go beyond those allowed by the Court’s

   Orders. Commodore v. Genesis Health Ventures, Inc., 63 Mass. App. Ct. 57, 61 (2005), Boire v. Greyhound

   Corp., 376 U.S. 473, 481 (1964), Swallows v. Barnes & Noble Book Stores, Inc., 128 F.3d 990, 993 n.4 (6th

   Cir. 1997), Gallagher v. Cerebral Palsy of Mass., Inc., No. 16-P-1152, at *14 (Mass. App. Ct. Sep. 13, 2017,

   Jinks v. Credico (U.S.) LLC, Docket: 1784CV02731-BLS2, 6 (Mass. Super. Mar. 31, 2020),George v.

   National Water Main Cleaning Co. CIVIL ACTION NO. 10-10289-NMG (D. Mass. Mar. 7,

   2011),Commodore v. Genesis Health Ventures, Inc. 63 Mass. App. Ct. 57 (Mass. App. Ct. 2005).

31. PLAINTIFFS REQUEST NO. 2 Produce Biweekly Invoices (CSV File) in cryonic logical order by date for

   all Transportation Subcontractor Providers that participated in Defendants Mart’s brokerage department

   programs (DAR, TAXI, & DSS programs) that provided transportation In the Pioneer Valley area from

   2016-2020, in the same format downloaded via Vendor Portal ,which includes TABS at top for 3 DATE

   DOWNLOADED, CONTRACTOR NAME, DAY, DATE, PICK UP CTY, DROP OFF CITY,

   DESTINATION NUMBER, DESTINATION STREET & CITY, VEHICLE TYPE, PU FEE/1st MILE



                                                       11
           Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 12 of 28




RATE, LOADED MILES, TOTAL MILEAGE FEE, TOTAL FEE, SHARED RIDE, SHARED GROUP,

PICK UP FEE, MILIAGE FEE, TOTAL FEE,VEHICLE TYPE, TAXI SUBTOTAL, DDS SUB TOTAL,

SPRINGFIELD INVOICE AMOUNT, FINE TOTAL, GRAND TOTAL in chronological order by date, See

Example Exhibit 2.

DEFENDANTS RESPONSE NO. 2 Objection. Defendant objects to this request on the grounds that it is

overbroad, unduly burdensome and on the grounds that the documents requested go beyond those allowed by

the Court’s Orders.

PLAINTIFFS RESPONSES #2: The Rpods #2 Specifically asked for the documents that supports the

allegation that defendants-controlled plaintiffs’ day to day employment and deem defendants plaintiff joint

employer under The Joint Employer Doctrine test or the EEOC Manual Test , these documents will show

defendant allowed other similarly situated vendors not to be govern by the same rates, economic

opportunities and rules and that defendants-controlled plaintiff day to day employment (terms and conditions

of employment right-to-control”), Commodore v. Genesis Health Ventures, Inc., 63 Mass. App. Ct. 57,

61 (2005), Boire v. Greyhound Corp., 376 U.S. 473, 481 (1964), Swallows v. Barnes & Noble Book Stores,

Inc., 128 F.3d 990, 993 n.4 (6th Cir. 1997), Gallagher v. Cerebral Palsy of Mass., Inc., No. 16-P-1152, at

*14 (Mass. App. Ct. Sep. 13, 2017, Jinks v. Credico (U.S.) LLC, Docket: 1784CV02731-BLS2, 6 (Mass.

Super. Mar. 31, 2020),George v. National Water Main Cleaning Co. CIVIL ACTION NO. 10-10289-NMG

(D. Mass. Mar. 7, 2011),Commodore v. Genesis Health Ventures, Inc. 63 Mass. App. Ct. 57 (Mass. App. Ct.

2005).

Defendants have not made any showing that it would be burdensome to provide the documents as they are in

electronic format which can easily be obtained or that the request go beyond those allowed by the Court’s

Orders, the court should order defendants to produced requested documents. Haseotes v. Abacab

International Computers, Inc.120 F.R.D. 12 (D. Mass. 1988), Katz v. Liberty Power Corp.Civil Action No.



                                                    12
              Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 13 of 28




   18-cv-10506-ADB (D. Mass. Jun. 26, 2020), Sánchez-Medina v. Unicco Service Co.265 F.R.D. 24 (D.P.R.

   2009)

32. PLAINTIFFS REQUEST NO. 3 Produce Copies of MARTS Transportation Vendor rate sheet monthly and

   quarterly that transported MassHealth Clients under MARTS Brokerage Transportation program in the

   Pioneer Valley area only, from 2016-2020, even if the vendors office is in another area such as METRO

   BOSTON, SOUTH CENTRAL, NORTH CENTRAL that participated in Defendants DAR, TAXI, & DSS

   programs. Please include Vendors Name, SERVICE AREA, SOURCE_CITY, DESTINATION CITY,

   VEHICLE TYPE, PICK UP FEE, MILEAGE RATE, MILEAGE INCLUDED IN PICK UP, SHARED

   RIDE FEE, PICK UP FEE, SECOND ATTENDANT FEE as is via Defendant’s mart Vendor Portal CSV

   FILE See example Exhibit 3. in chronological order by date.

   DEFENDANTS RESPONSE NO. 3: Objection. Defendant objects to this request on the grounds that it is

   overbroad, unduly burdensome and on the grounds that the documents requested go beyond those allowed by

   the Court’s Orders. Without waiving these or any other objections, Defendant responds to this request as

   follows: Exhibit 8 – CCRD Rates effective: 6/1/2016; 7/1/2016; 11/1/2016; 12/1/2016; 3/1/2017; 6/2017;

   10/1/2017; 12/11/2017; 3/15/2018; 6/14/20186/17/2019; 4/1/2019; 10/1/2019; Exhibit 9 – Email exchange

   December 2, 2019, re: Rate changes DMA work and CCRD Rates effective 1/1.2020. Exhibit 10 – Email

   exchanges re: rate adjustments, capacity, hours of operation, and portal training.

   PLAINTIFFS RESPONSES #3: The Rpods #3 Specifically asked for the documents that supports the

   allegation that defendants-controlled plaintiffs’ day to day employment and deem defendants plaintiff joint

   employer under The Joint Employer Doctrine test or the EEOC Manual Test, these documents will show

   defendants shared or co-determine matters governing essential terms and conditions of the employment

   (right-to-control)from day to day and controlled plaintiff economic opportunities (terms and conditions of

   employment right-to-control”), Commodore v. Genesis Health Ventures, Inc., 63 Mass. App. Ct. 57,



                                                        13
              Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 14 of 28




   61 (2005), Boire v. Greyhound Corp., 376 U.S. 473, 481 (1964), Swallows v. Barnes & Noble Book Stores,

   Inc., 128 F.3d 990, 993 n.4 (6th Cir. 1997), Gallagher v. Cerebral Palsy of Mass., Inc., No. 16-P-1152, at

   *14 (Mass. App. Ct. Sep. 13, 2017, Jinks v. Credico (U.S.) LLC, Docket: 1784CV02731-BLS2, 6 (Mass.

   Super. Mar. 31, 2020),George v. National Water Main Cleaning Co. CIVIL ACTION NO. 10-10289-NMG

   (D. Mass. Mar. 7, 2011),Commodore v. Genesis Health Ventures, Inc. 63 Mass. App. Ct. 57 (Mass. App. Ct.

   2005). Defendants produced no Copies of MARTS Transportation Vendor rate sheet monthly or quarterly

   that transported MassHealth Clients under MARTS Brokerage Transportation program in the Pioneer Valley

   area from 2016-2020. Defendants produced only CCRD Rates but failed to produce the requested Rate sheets

   from other similarly situated vendors this would show that other vendors. Defendants have not made any

   showing that it would be burdensome to provide the documents as they are in electronic format which can

   easily be obtained or that the request go beyond those allowed by the Court’s Orders. Haseotes v. Abacab

   International Computers, Inc.120 F.R.D. 12 (D. Mass. 1988), Katz v. Liberty Power Corp.Civil Action No.

   18-cv-10506-ADB (D. Mass. Jun. 26, 2020), Sánchez-Medina v. Unicco Service Co.265 F.R.D. 24 (D.P.R.

   2009)

33. PLAINTIFFS REQUEST NO. 4: Produce Outgoing calls (Phone Records) made from IVR (Computerized

   Voice Mails) system that makes all Defendants call on behalf of Defendant MART to Subcontractor Vendors

   to offer trips, Transportation Vendors that worked in Pioneer Valley area from 2016-2020, even if the

   vendors office is in another area such as METRO BOSTON, SOUTH CENTRAL, NORTH CENTRAL,

   including Plaintiff telephone number 617-939-5417.Please include vendor name, times, dates, telephone

   numbers, in chronological order by date.

   DEFENDANTS RESPONSE NO. 4: Objection. Defendant objects to this request on the grounds that it is

   overbroad, unduly burdensome and on the grounds that the documents requested go beyond those allowed by

   the Court’s Orders.



                                                       14
              Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 15 of 28




   PLAINTIFFS RESPONSES #4: The Rpods #4 Specifically asked for the documents that supports the

   allegation that defendants-controlled plaintiffs’ day to day employment and deem defendants plaintiff joint

   employer under The Joint Employer Doctrine test or the EEOC Manual Test, by depriving plaintiff access to

   the vendor portal to cherry pick and make a cost effective schedule but refused to do so and called plaintiff

   every day to offer him non-cost effective trips or trips other similarly vendors had rejected, these documents

   will show defendants shared or co-determine matters governing essential terms and conditions of the

   employment (right-to-control)from day to day and controlled plaintiff economic opportunities (terms and

   conditions of employment right-to-control”), Commodore v. Genesis Health Ventures, Inc., 63 Mass. App.

   Ct. 57, 61 (2005), Boire v. Greyhound Corp., 376 U.S. 473, 481 (1964), Swallows v. Barnes & Noble Book

   Stores, Inc., 128 F.3d 990, 993 n.4 (6th Cir. 1997), Gallagher v. Cerebral Palsy of Mass., Inc., No. 16-P-

   1152, at *14 (Mass. App. Ct. Sep. 13, 2017, Jinks v. Credico (U.S.) LLC, Docket: 1784CV02731-BLS2, 6

   (Mass. Super. Mar. 31, 2020),George v. National Water Main Cleaning Co. CIVIL ACTION NO. 10-10289-

   NMG (D. Mass. Mar. 7, 2011),Commodore v. Genesis Health Ventures, Inc. 63 Mass. App. Ct. 57 (Mass.

   App. Ct. 2005).

34. PLAINTIFFS REQUEST NO. 5: Produce Policy and amendments of all MARTS Brokerage

   Transportation program including DDS, DAR, TAXI SERVICE programs, Vendor Portal Training , Audits

   etc. from 2016-2020, in chronological order by date.

   DEFENDANTS RESPONSE NO. 5: Objection. Defendant objects to this request on the grounds that it is

   overbroad, unduly burdensome and on the grounds that the documents requested go beyond those allowed by

   the Court’s Orders.

   PLAINTIFFS RESPONSES #5: The Rpods #5 Specifically asked for the documents that supports the

   allegation that defendants-controlled plaintiffs’ day to day employment and deem defendants plaintiff joint

   employer under The Joint Employer Doctrine test or the EEOC Manual Test, it will show defendants



                                                        15
              Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 16 of 28




   controlled plaintiffs vendor portal training, Defendants have not made any showing that it would be

   burdensome to provide the documents as they are in electronic format which can easily be obtained or that

   the request go beyond those allowed by the Court’s Orders Haseotes v. Abacab International Computers,

   Inc.120 F.R.D. 12 (D. Mass. 1988), Katz v. Liberty Power Corp.Civil Action No. 18-cv-10506-ADB (D.

   Mass. Jun. 26, 2020), Sánchez-Medina v. Unicco Service Co.265 F.R.D. 24 (D.P.R. 2009)

35. PLAINTIFFS REQUEST NO. 6: Produce Complaints (Passenger Service Reports) filed by clients against

   All Transportation Providers that worked in the Pioneer Valley area from 2016-2020, includes Date & Time

   of incident, Report #, Passengers first name only redact last name, Complaint Memo, RTA action Memo,

   Investigators Response Memo, Fine amount, , if appeal (Submitted appeal form from vendor) and outcome

   of complaint even if the vendors office is in another area such as METRO BOSTON, SOUTH CENTRAL,

   NORTH CENTRAL, please redact any identifying information regarding MassHealth Clients information

   for HIPPA requirements, in chronological order by date. Example Exhibit 4.

   DEFENDANTS RESPONSE NO. 6: Defendant objects to this request on the grounds that it is overbroad,

   unduly burdensome and on the grounds that the documents requested go beyond those allowed by the

   Court’s Orders.

   PLAINTIFFS RESPONSES #6: The Rpods #6 Specifically asked for the documents that supports the

   allegation that defendants-controlled plaintiffs’ day to day employment and deem defendant’s plaintiff joint

   employer under The Joint Employer Doctrine test or the EEOC Manual Test, it will show defendants

   controlled plaintiffs employment by awarding other similarly situated vendors with up to 300 % more

   complaints than plaintiff to begiven less fines than plaintiff and access to the vendor portal while defendants

   controlled plaintiff access to the vendor portal, Defendants have not made any showing that it would be

   burdensome to provide the documents as they are in electronic format which can easily be obtained or that

   the request go beyond those allowed by the Court’s Orders Haseotes v. Abacab International Computers,



                                                        16
              Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 17 of 28




   Inc.120 F.R.D. 12 (D. Mass. 1988), Katz v. Liberty Power Corp.Civil Action No. 18-cv-10506-ADB (D.

   Mass. Jun. 26, 2020), Sánchez-Medina v. Unicco Service Co.265 F.R.D. 24 (D.P.R. 2009)

36. PLAINTIFFS REQUEST NO. 7: Produce Documents and E-mails relating to any communication between

   all defendants / MARTS Brokerage Department employees and Commonwealth Community Recovery

   Division Inc (CCRD INC) and plaintiff and each other regarding CCRD INC hours of operations, Plaintiff

   Paul Jones Title VII & EEOC Complaints and correspondence, Memos, Conversations, Comments by

   Defendants Employees, Vendor Portal Training, Termination, 6 Daily Logs request, Vehicle Maintenance

   Reports, Vehicles, Incident Reports, Audit Reports, Hiring and Firing reports, Plaintiff’s vendor portal

   training ,Sharna Small-Borsellino, Joseph. l. Harrington and Mandy Mulcahy including Apr 5, 2017, meeting

   regarding Plaintiff and defendants (Karen Cordio).

   DEFENDANTS RESPONSE NO. 7: Defendant objects to this request on the grounds that it is overbroad,

   unduly burdensome and on the grounds that the documents requested go beyond those allowed by the

   Court’s Orders. Without waiving these or any other objections, Defendant responds to this request as

   follows: Defendant refers Plaintiff to documents produced as Exhibits 8, 9 and 10 above.

   PLAINTIFFS RESPONSES #7: “answering a request for production of documents by referring to a

   pleading or other discovery is insufficient.” Vázquez-Fernández v. Cambridge College, Inc., 269 F.R.D. 150,

   162 (D.P.R. 2010),Horowitch v. Diamond Aircraft Industries, Inc. Case No. 6:06-CV-1703-Orl-19JGG

   (M.D. Fla. Apr. 23, 2007) and country to the FRCP 26,33 & 34. Defendants have not made any showing that

   it would be burdensome to provide the documents as they are in electronic format which can easily be

   obtained or that the request go beyond those allowed by the Court’s Orders Haseotes v. Abacab International

   Computers, Inc.120 F.R.D. 12 (D. Mass. 1988), Katz v. Liberty Power Corp.Civil Action No. 18-cv-10506-

   ADB (D. Mass. Jun. 26, 2020), Sánchez-Medina v. Unicco Service Co.265 F.R.D. 24 (D.P.R. 2009)




                                                        17
              Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 18 of 28




37. PLAINTIFFS REQUEST NO. 8: Produce List of all Subcontractors Transportation vendors certificate of

   insurance (COI) that participated in Defendants Montachusett Regional Transit Authority DMH, DAR,

   TAXI, & DSS programs Pioneer Valley area from 2016-2020 even if the Transportation vendors office is in

   another area such as METRO BOSTON, SOUTH CENTRAL, NORTH CENTRAL in cryonic logical order.

   DEFENDANTS RESPONSE NO. 8: Defendant objects to this request on the grounds that it is overbroad,

   unduly burdensome and on the grounds that the documents requested go beyond those allowed by the

   Court’s Orders.

   PLAINTIFFS RESPONSES #8: The Rpods #8 Specifically asked for the documents that supports the

   allegation that defendants-controlled plaintiffs’ day to day employment and deem defendant’s plaintiff joint

   employer under The Joint Employer Doctrine test or the EEOC Manual Test , it will show defendants

   controlled plaintiffs employment and economic opportunity’s by allowing other similarly situated vendors to

   be required to obtain a cheaper insurance policy to participate in defendants federally funded programs,

   Defendants have not made any showing that it would be burdensome to provide the documents as they are in

   electronic format which can easily be obtained or that the request go beyond those allowed by the Court’s

   Orders Haseotes v. Abacab International Computers, Inc.120 F.R.D. 12 (D. Mass. 1988), Katz v. Liberty

   Power Corp.Civil Action No. 18-cv-10506-ADB (D. Mass. Jun. 26, 2020), Sánchez-Medina v. Unicco

   Service Co.265 F.R.D. 24 (D.P.R. 2009)

38. PLAINTIFFS REQUEST NO. 9: Produce documents that was sent to your attorney for any defense or

   offense that will be used in this case, based on the information then reasonably available to it.

   DEFENDANTS RESPONSE NO. 9: Defendant objects to this request on the grounds that it seeks

   information protected by the attorney client privilege and/or work product doctrine.

   PLAINTIFFS RESPONSES #9: To qualify for privilege protection, a communication generally must either

   be made by the Client to the attorney or Attorney to the client a communication is required and must relate to



                                                         18
              Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 19 of 28




   legal advice, The scope of the privilege is generally confined to a client's request for legal advice from a

   lawyer, a client's communication to a lawyer of facts the lawyer needs to give legal advice, a lawyer's request

   for facts that the lawyer needs to give legal advice or a lawyer's legal advice Request for Doc # 9 was not

   prepared in anticipation of litigation or whose creation was motivated by the litigation, may only qualify for

   work product protection, these documents where prepared years ago before this case, The key issue is

   whether the materials (Documents) were prepared in anticipation of litigation and were created because of

   the litigation which they were not, disciplinary records, memos and other uncommunicated documents does

   not qualify for work product protection because they were not prepared in anticipation of this litigation, and

   their creation was not motivated by the litigation, Attorney-client Privilege & Work Product Doctrine does

   not apply to #9., FRCP 26(b)(3) governs work product determinations in federal court regardless of whether

   the underlying claims are state or federal in nature”. Fed. R. Civ. P. 26(b)(5), Warren, 201 F.R.D. at 282;

   citing Simon v.G.D.Searle & Co., 816 F.2d 397, 401 (8th Cir. 1987)) Galvin v.Pepe, No. 09-cv-104-

   PB, 2010 WL 2720608, at *3 , Vicor, 674 F.3d at 17 (citing FDIC v.Ogden Corp., 202 F.3d 454, 460 (1st

   Cir. 2000)). Gavin v. Liberty Mut. Grp. Inc., Civil No. 11-cv-159-LM, at *12-13 (D.N.H. Aug. 6, 2012)

   Galvin v.Pepe, No. 09-cv-104-PB, 2010 WL 2720608, at *3 (D.N.H. July 8, 2010)

39. PLAINTIFFS REQUEST NO. 10: All disciplinary records of Rebecca Badgley, Donna Landry, Bonnie

   Mahoney, Karen Cordio, Joanne Norris, Stephanie Richards, Tamara Shumovskaya, Jessica Torres, Amanda

   Kukta, Robert Monk, Michelle Moyo, Ivan Roman, and Crystal Geisert (collectively “Defendants”) from

   2016-2020.

   DEFENDANTS RESPONSE NO. 10: Defendant objects to this request on the grounds that it is overbroad,

   unduly burdensome and on the grounds that the documents requested go beyond those allowed by the

   Court’s Orders.

   PLAINTIFFS RESPONSES #10:



                                                         19
               Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 20 of 28




    The Rpods #10 Specifically asked for the documents that supports the allegation that defendants-controlled

   plaintiffs’ day to day employment and deem defendant’s plaintiff joint employer under The Joint Employer

   Doctrine test or the EEOC Manual Test, these documents will show defendants that where disciplined or

   forced to resign for controlling plaintiffs employment, Defendants have not made any showing that it would

   be burdensome to provide the documents as they are in electronic format which can easily be obtained or that

   the request go beyond those allowed by the Court’s Orders Haseotes v. Abacab International Computers,

   Inc.120 F.R.D. 12 (D. Mass. 1988), Katz v. Liberty Power Corp.Civil Action No. 18-cv-10506-ADB (D.

   Mass. Jun. 26, 2020), Sánchez-Medina v. Unicco Service Co.265 F.R.D. 24 (D.P.R. 2009).

                                                INTERROGATORIES

40. A party is under a duty to make a reasonable inquiry concerning the information sought in interrogatories ,

   and a party's failure to describe his efforts to obtain the information sought by plaintiffs renders his responses

   insufficient."); see also 7 James Wm. Moore et al, Moore's Federal Practice §33.102[3] (3d ed. 2017) ,

   Harnage v. Wu, Civ. No. 3:16CV01543(AWT), at *25 (D. Conn. Jan. 31, 2019).

41. PLAINTIFFS REQUEST NO.4: Please provide a written list of the Date and time the below Reports are

   due to be submitted to MART by CCRD according to their policy’s 1. End of Day Report (EOD) on a daily

   basis, 2. Vendor Employee Report, 3. Vendor Vehicle Report, 4. End of month odometer reading, 5. Total

   vehicle hours report: total vehicle hours that the vehicle is on the road in service to MART for the month 6.

   End of month odometer reading on vehicles used for brokerage contract, 7. Update vehicle inventory with

   new or deleted vehicles. 8. Total vehicle hours: total vehicle hours that the vehicle is on the road in service to

   MART for the month. Example: time driver leaves the garage to begin brokerage work until break and time

   back in service till next break or end of day. 9. Accident Vehicle Miles – the odometer reading of the vehicle

   at the time of the accident. 10. Report Dead Head Miles for WC vans or vehicles with a capacity of 14 or

   more passengers – reporting of mileage from start to first pick up and from last drop-off to garage at end of



                                                         20
           Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 21 of 28




day unless there is a significant break, then would need same after break. 11. Percentage of fully allocated

expenses in service to MART broken down by the following categories (see below example based on

$40,000 monthly invoice): 12. Vehicle Operations – driver salary, dispatcher salary, fuel =$32,000 (80%) 13.

Vehicle Maintenance – oil changes, tires, mechanic salary - $4,000 (10%) 14. Non-Vehicle Maintenance –

janitor salary, utility bills, cleaning supplies, etc = $2,000 (5%) 15. General Administration – Office staff

salaries, profit, admin overhead = $2,000 (5%) 16. Fuel Cost – total cost of fuel for the month. g. Gallons of

Fuel – total number of gallons of fuel purchased 17. Miles per Gallon – average number of miles that a

vehicle travelled on one gallon of fuel for each vehicle used for brokerage contract.

DEFENDANTS RESPONSE NO. 4: Defendant objects to this request on the grounds that it is overbroad,

and it appears to be incomplete excerpt from a document, which document in its entirety speaks for itself,

Plaintiff did not attach the document referenced to Plaintiffs First Set of Interrogatories to Defendants and

Defendant cannot fairly respond. Without waiving these or any objections, Defendant respond to the

interrogatory as follows: Defendant refers plaintiff to Exhibit 1-6 produced in response to Plaintiff First Set

of Production of Documents.

PLAINTIFFS RESPONSE NO. 4:The Interrogatory #4 Specifically asked for the documents that supports

the allegation that defendants-controlled plaintiffs’ day to day employment and deem defendant’s plaintiff

joint employer under The Joint Employer Doctrine test or the EEOC Manual Test , it will show defendants

controlled plaintiffs day to day employment because defendants demanded that plaintiff provide defendant

with reports such as an END OF DAY End of month odometer reading, Vehicle Operations reports – drivers

salary, dispatcher salary, maintenance cost, mileages used, fuel cost for each vehicle etc. “Moreover, the

party filing an interrogatory has the right to an answer to the interrogatory , not merely a reference to an

unattested document.” Fairweather v. Friendly's Ice Cream, LLC, 2:13-cv-00111-JAW, at *6 (D. Me. Jan.

23, 2015), “The existence of specific documents may be inquired into; but a party may not be required by



                                                      21
              Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 22 of 28




   an interrogatory to attach a copy of a document .” Harris v. Marine Transport Lines, Inc., 22 F.R.D. 484, 486

   (E.D.N.Y. 1958), "an answer to an interrogatory must be completed within itself and, it should be in a form

   that may be used at trial . . . [Therefore] [r]eference to depositions, other answers to the interrogatories, other

   document production, the complaint itself, or any other documents are improper and thus

   unresponsive." Trueman, 2010 WL 681341, at *3; Poulio, 2004 WL 1368869, at *2. In addition, the response

   is deficient because it fails to disclose the identities of the "experts" who allegedly determined the tube runs

   needed to be replaced, nor does the response provide any details regarding how this conclusion was reached.

   Edebali v. Bankers Standard Ins. Co., CV 14-7095 (JS) (AKT), at *18 (E.D.N.Y. Sep. 6, 2016)



42. PLAINTIFFS REQUEST NO. Please provide a list of how many fines each Transportation Vendor had

   from 2016-2020 and reason why including CCRD INC and fined amount in chronological order.

   DEFENDANTS RESPONSE NO. 6: Objection. Defendant objects to this request on the grounds that it is

   overbroad, unduly burdensome and on the grounds that the documents requested go beyond those allowed by

   the Court’s Orders.

   PLAINTIFFS RESPONSE NO. 6: The Interrogatory #6 Specifically asked to provide of fines for each

   Vendor this question supports the allegation that defendants-controlled plaintiffs’ day to day employment

   and deem defendant’s plaintiff joint employer under The Joint Employer Doctrine test or the EEOC Manual

   Test, it will show defendants controlled plaintiffs employment by awarding other similarly situated vendors

   with up to 300 % more complaints than plaintiff to begiven less fines than plaintiff and access to the vendor

   portal while defendants controlled plaintiff access to the vendor portal, Defendants have not made any

   showing that it would be burdensome to provide the documents as they are in electronic format which can

   easily be obtained or that the request go beyond those allowed by the Court’s Orders Haseotes v. Abacab

   International Computers, Inc.120 F.R.D. 12 (D. Mass. 1988), Katz v. Liberty Power Corp.Civil Action No.



                                                          22
               Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 23 of 28




    18-cv-10506-ADB (D. Mass. Jun. 26, 2020), Sánchez-Medina v. Unicco Service Co.265 F.R.D. 24 (D.P.R.

    2009).

43. PLAINTIFFS REQUEST NO.9: Please provide a list of all vendors that had higher monthly and quarterly

   rates than Commonwealth Community Recovery Division Inc. from 2017-2020 that worked in the pioneer

   valley area by name, and dates in chronological order.

   DEFENDANTS RESPONSE NO. 9: Objection. Defendant objects to this request on the grounds that it is

   overbroad, unduly burdensome and on the grounds that the documents requested go beyond those allowed by

   the Court’s April 28, 2012, and May 5, 2021, Orders and it contains fact defendant denies.

   PLAINTIFFS RESPONSE NO. 9: Defendants have not made any showing that it would be burdensome to

   provide the documents as they are in electronic format which can easily be obtained or that the request go

   beyond those allowed by the Court’s Orders Haseotes v. Abacab International Computers, Inc.120 F.R.D. 12

   (D. Mass. 1988), Katz v. Liberty Power Corp.Civil Action No. 18-cv-10506-ADB (D. Mass. Jun. 26, 2020),

   Sánchez-Medina v. Unicco Service Co.265 F.R.D. 24 (D.P.R. 2009). Defendants failed to state which part of

   the Interrogatory they deny.

                                              PLAINTIFFS DEPOSITION

44. Defendants have stated that they “will produce a witness to testify solely on the narrow issue of whether you

    are a MART employee or contractor” defendants have shown that they believe none of plaintiff’s discovery

    inquiries are in the limits of discovery and will carry this over to the deposition and maybe refuse to let their

    client answer any questions bedeviling plaintiff’s deposition. Plaintiff needs clarification on the above

    discovery request whether this court recognizes the Joint Employment Doctrine test or the EEOC Manuel test

    as a means to show Employee or Independent Contractor and if plaintiffs discovery request is within the

    courts limited discovery order Dckt 95.

                     CLARIFICATION AND ISSUES TO BE DECIDED BY THE COURT



                                                          23
               Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 24 of 28




45. Clarify which test this court follows to prove Employee v Independent Contract, Whether defendants answer

   where Boilerplate objections and contrary to FRCP 26, 33 and 34, Whether defendant should produce a

   Privilege log to the court on issue they deem client attorney privilege, Whether discovery should be extended

   for defendants to produce documents so plaintiff can properly prepare for a deposition and Summary

   Judgment.

                                                    CONCLUSION


   Plaintiff seeks entry of an order that defendants produce all relevant documents and Interrogatories that

   conform with the FRCP, strike all defendants boiler plate objections that court deems fit, order defendants to

   produce a privilege log, order defendants to pay plaintiffs cost into the courts coffers for wasting the

   plaintiffs and the courts time to file this motion, the court enter a revised Scheduling order or extend

   discovery and deposition by 30 days, that The Joint Employer Doctrine is the Test for this Circuit, If the

   court finds that prose plaintiff request are not sufficient allow plaintiff to revise his discovery request.


   Paul Jones
   /s/ Paul Jones
   572 Park Street
   Stoughton, Ma02072                                                         June 16, 2021
   617-939-5417
   Pj22765@gmail.com

                                         CERTIFICATE OF SERVICE

   I Paul Jones plaintiff Certify that I have emailed and mailed a copy to defendant’s attorney of record, a true
   and correct copy of the foregoing has been furnished via USP mail to the above-mentioned individuals On
   this 16th day of Junes 2021.

   Respectfully Submitted
   Paul Jones                                                                  June 16, 2021
   572 Park Street
   Stoughton, Ma02072
   617-939-5417
   Pj22765@gmail.com
                                                          24
           Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 25 of 28




/s/ Paul Jones

Mark R. Reich (BBO# 553212)
Deborah I. Ecker (BBO# 554623)
KP Law, P.C. 101 Arch Street, 12th Floor
Boston, MA 02110-1109
decker@k-plaw.com, mreich@k-plaw.com
(617) 556-0007


                 VERIFICATION OF EMERGENCY MOTION AND CERTIFICATION

                                  STATE OF MASSACHUSETTS

                                Plaintiff, Paul Jones, states as follows

    I, Paul Jones , being duly sworn, depose and state as follows: I am over 18 years of age competent to

    make this affidavit. All of the following statements are based on my personal knowledge. I believe that

    this Verified Emergency Motion is warranted by existing law or by a good faith argument and not

    interposed for any improper purpose, such as to harass any Defendant(s), cause unnecessary delay to any

    Defendant(s), or create a needless increase in the cost of litigation to any Defendant(s), named in this

    motion. I have filed this motion in good faith and solely for the purposes set forth in it. Each and every

    exhibit which has been attached to this motion is true and correct copy of the original. I have not altered,

    changed, modified or fabricated these exhibits, The plaintiff has reviewed the Verified Emergency

    Motion, regarding the allegations of which the plaintiff has personal knowledge, the plaintiff knows or

    believes them to be true, regarding the allegations of which the plaintiff does not have personal

    knowledge, the plaintiff believes them to be true based on specified information, documents, or both.

    Pursuant to 28 U.S.C. § 1746(2), I, Paul Jones, hereby declare (or certify, verify or state) under

    penalty of perjury that the foregoing emergency motion is true and correct.


    Paul Jones          /s/ Paul Jones

                                                     25
Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 26 of 28




                                26
Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 27 of 28




                                27
Case 4:19-cv-11093-TSH Document 110-1 Filed 06/17/21 Page 28 of 28




                                28
